Title: The Pennsylvania Committee of Safety to a Commissioner and Three Assessors of Bucks County, 8 August 1775: résumé
From: Pennsylvania Committee of Safety
To: Commissioner and Three Assessors of Bucks County


<August 8, 1775: In answer to your letter of July 29 the committee directs you to provide 300 stand of arms and accoutrements as voted by the Assembly. We will provide you with patterns, which you will take care to have followed in the manufacture; we will settle your accounts and have the treasurer pay you. If any opposition develops, inform us and give us the names, so that measures may be taken against such enemies of their country’s safety. Addressed to Theosophilus Foulke, commissioner, and to James Chapman, Jno. Vandegrift, and Jacob Bidleman, assessors, and signed by Franklin as president of the committee.>

